SET ASIDE and REMAND; and Opinion Filed September 25, 2015.




                                         S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00814-CV

               RICHARDSON CHRYSLER JEEP DODGE RAM, Appellant
                                   V.
                          JAMES RHODES, Appellee

                         On Appeal from the 298th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-15-05795

                               MEMORANDUM OPINION
                          Before Justices Lang-Miers, Brown, and Schenck
                                   Opinion by Justice Lang-Miers
       Before the Court is appellant’s September 15, 2015 motion to dismiss the appeal.

Appellant has informed the Court that the parties have settled their differences and asks us to set

aside the trial court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the parties’ agreement. We grant appellant’s

motion, set aside the trial court’s judgment without regard to the merits, and remand the case to

the trial court for rendition of judgment in accordance with the parties’ agreement. See TEX. R.

APP. P. 42.1(a)(2)(B).



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
150814F.P05                                         JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARDSON CHRYSLER JEEP                             On Appeal from the 298th Judicial District
DODGE RAM, Appellant                                 Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-15-05795.
No. 05-15-00814-CV        V.                         Opinion delivered by Justice Lang-Miers.
                                                     Justices Brown and Schenck participating.
JAMES RHODES, Appellee

      In accordance with this Court’s opinion of this date, we SET ASIDE the trial court’s
judgment without regard to the merits and REMAND this case to the trial court for rendition of
judgment in accordance with the parties’ agreement.

    Subject to any agreement between the parties, we ORDER that appellee JAMES
RHODES recover his costs of this appeal from appellant RICHARDSON CHRYSLER JEEP
DODGE RAM.


Judgment entered this 25th day of September, 2015.




                                             –2–